DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2020 & June 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Specification
The disclosure is objected to because of the following informalities: 
p. 7 line 12 :"A defined desired-sensor-component-arrangement associated with the desired geometry of them measuring channel thus defines..." should be "A defined desired-sensor-component-arrangement associated with the desired geometry of the measuring channel thus defines...".  
p. 32 line 10: "... and you determination may be performed" should be "... and then your determination may be performed".  
p. 32 line 7: "Fig. 7b shows a falsely position sensor component..." should be "Fig. 7b shows a falsely positioned sensor component...".  
Appropriate correction is required.  


Claim Objections
Claim 13 objected to because of the following informalities:  
"none of the sensor components in an inner channel surface of the measuring channel is formed as a section..." should be "none of the sensor components in an inner channel surface of the measuring channel are formed as a section...".  
& "...arranged within a channel wall of the measuring channel is formed as..." should be "...arranged within a channel wall of the measuring channel are formed as...".  
& "a passive sensor component of the at least two sensor components is formed as the section..." should be "a passive sensor component of the at least two sensor components are formed as the section...".  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  


Claim 1-14 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1 step d and claim 8 it is specified that:
“in response to that at least one of the spatially defined positioning parameters or at least one of the orienting parameters is outside of the admissible value range: the at least one of the positioning parameters or the least one of the orienting parameters of the desired-sensor-array arrangement being redefined in compliance with the admissible value range, at least one further positioning parameter and/or orienting parameter of the desired-sensor-array arrangement is redefined based on at least one predefined arrangement criterion” and “a first orienting parameter of the orienting parameters is redefined according to a rotational turn of a first sensor component of the at least two sensor components”, respectively.  
This parameter (angle or position within the tube) wouldn’t change without at least one of the components in the sensor array being physically moved.  Specifically, if the sensor components weren’t well enough aligned to provide good reception of the (intended to be) received signal then redefining parameters won’t change this poor signal quality.  The word “redefining” is indicative of a non-physical change, but to improve the signal reception some of the components of the system would have to be physically moved in order to improve the signal reception.  
Claims 2-14 are rejected for their dependency on a rejected base claim.  For the purposes of examination claim 1 step d and claim 8 will be interpreted as “calibrating the sensor so that there is a known response from the system due to a known signal input, wherein calibrating includes physically moving the components of the sensor system (i.e. adjusting orientating and positioning parameters of the sensor-array arrangement)”.  
Regarding claim 13 the first limitation “none of the sensor components in an inner channel surface of the measuring channel is formed as a section of the inner channel surface of the measuring channel” contradicts the second limitation that “the at least two sensor components are arranged within a channel wall of the measuring channel is formed as the section of the inner channel surface of the measuring channel”.  The claim joins these two limitations with “and/or”, but they can’t be joined with an “and” (contradiction), however an “or” is acceptable.  
For the purposes of examination claim 13 is interpreted as “the at least two sensor components are arranged within a channel wall of the measuring channel are formed as the section of the inner channel surface of the measuring channel”.  
Regarding claim 17 the limitation “arranged in relation to the active effective surface with an angular tolerance of ±2° or less, in particular ±10 or less” does not clearly specify whether the limitation is ‘less than +/-2 degrees’ or ‘less than +/- 10 degrees’.  
For the purposes of examination it is assumed that the limitation is “arranged in relation to the active effective surface with an angular tolerance of ±2° or less”.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  


Claim(s) 1, 2, 5, 6, 8, & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8875587 B2 (Wiest).

Regarding claim 1, Wiest teaches a method for spatially arranging at least one sensor array comprising at least two sensor components in a measuring channel (Fig. 3 electromechanical sensor/transducer components/elements 6 and 7), the method comprising: a) providing a predetermined desired geometry of the measuring channel (Fig. 3, column 9 lines 57-60: specific geometry of the measuring channel/tube); b) providing a desired sensor-array arrangement associated with the desired geometry of the measuring channel, wherein the desired sensor-array arrangement comprises spatially-defined positioning parameters and orienting parameters in regard to the at least two sensor components (Fig. 3, sensor components need to be orientated across the channel from each other with specific locations and angles); c) capturing an actual geometry of the measuring channel at one or more locations in the measuring channel (column 10 lines 38-54: system needs to determine factors a and b which are dependent on the geometry of the channel/tube); d) determining if at least one of the positioning parameters or at least one of the orienting parameters of the desired sensor-array arrangement is outside of an admissible value range in relation to the actual geometry of the measuring channel, wherein, in response to that at least one of the spatially defined positioning parameters or at least one of the orienting parameters is outside of the admissible value range: the at least one of the positioning parameters or the least one of the orienting parameters of the desired-sensor-array arrangement being redefined in compliance with the admissible value range, at least one further positioning parameter and/or orienting parameter of the desired-sensor-array arrangement is redefined based on at least one predefined arrangement criterion, and step d) is subsequently repeated (column 3 line 66 – column 4 line 5: angles between sensor elements must be aligned so that the signal sent by the emitting element is detected by the receiving element, such a system must necessarily be calibrated so as to determine what the response is to a sent signal); and e) arranging the at least two sensor components of the sensor array in the measuring channel according to a most-current desired-sensor-array arrangement (Fig. 3 & 5 show that the sensor elements in the measuring channel are arranged/aligned).  

Regarding claim 2, Wiest teaches the method according to claim 1, wherein the measuring channel is a curved measuring channel, the measuring channel being held stationary at least during the steps c) to e) (column 16 lines 38-41: measuring tube 3 (as shown in Fig. 1) is secured stationary against twisting and shifting).  

Regarding claim 5, Wiest teaches the method according to claim 2, wherein step e) comprises providing at least one reception for at least one sensor component of the at least two sensor components in the measuring channel (Fig. 1 transducer elements 6 and 7, one does the emitting and the other does the receiving in the measuring channel/tube 3).  

Regarding claim 6, Wiest teaches the method according to claim 5, wherein the at least one reception is formed with an axial stop for the at least one sensor component (Fig. 5 guide element 68, column 16 lines 54-61: element 68 is a t-groove which is an axial stop in that it prevents the sensor element from being rotated about its axis).  

Regarding claim 8, Wiest teaches the method according to claim 1, wherein a first orienting parameter of the orienting parameters is redefined according to a rotational turn of a first sensor component of the at least two sensor components around a first positioning parameter, of the positioning parameters, of the first sensor component (Fig. 1 shows alpha and beta angles which show a rotational turn of at least one of the sensor components around a first position parameter axis 8, column 3 line 66 – column 4 line 5: angles between sensor elements must be aligned so that the signal sent by the emitting element is detected by the receiving element, such a system must necessarily be calibrated so as to determine what the response is to a sent signal).  

Regarding claim 9, Wiest teaches the method according to claim 8, wherein the redefinition of the first positioning parameter and/or of the first orienting parameter of the first sensor component is defined according to a beam path from a center point of an effective surface of a further sensor component to a second effective surface of the further sensor component and/or according to a predefined desired axial distance of the first effective surface of the first sensor component in relation to an inner channel surface of the measuring channel (Fig. 1 where the beam path 11 is from the center point of an effective surface 6 to a second effective surface 7 and is orientated with respect to the measuring tube axis 8 (equivalently to being orientated with respect to the inner channel surface)).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8875587 B2 (Wiest) in view of US 20080188986 A1 (Hoppe).  

Regarding claim 3, Wiest teaches the method according to claim 2.  
Wiest does not explicitly teach wherein step c) comprises optically and/or mechanically scanning the actual geometry of the measuring channel.  
Hoppe teaches wherein step c) comprises optically and/or mechanically scanning the actual geometry of the measuring channel (Fig. 20 probe 14 can measure precise distance features on a surface, para 0037: mechanically scanning a surface with probe 14).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Wiest with the teachings of Hoppe.  One would have added to the method for spatially arranging and calibrating a sensor array of Wiest the use of precise measuring techniques of Hoppe.  The motivation would have been to accurately determine the geometry in the measuring channel because a non-uniform surface could cause irregularities in the ultrasonic signal; part of the signal could be reflected or refracted away from the receiving/pick-up components of the sensor.  


Claim(s) 4, 15, 16, 18, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8875587 B2 (Wiest) in view of US 20080188986 A1 (Hoppe) in further view of US 20160116316 A1 (Kissling).  

Regarding claim 4, Wiest in view of Hoppe teaches the method according to claim 3.  
Neither Wiest nor Hoppe explicitly teach wherein step c) comprises, capturing the positioning parameters and/or the orienting parameters of a reflection plane formed as a section of an inner channel surface, the reflection plane being a passive sensor component of the at least two sensor components.  
Kissling teaches wherein step c) comprises, capturing the positioning parameters and/or the orienting parameters of a reflection plane formed as a section of an inner channel surface, the reflection plane being a passive sensor component of the at least two sensor components (Fig. 7, para 0055: reflectors are positioned as part of an inner channel surface, Fig. 4 and 5 five reflection surfaces 6.1-6.5, para 0064: reflection surfaces 6.1-6.5 are formed as part of the channel surface).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Wiest with the teachings of Kissling.  One would have added to the method for spatially arranging and calibrating a sensor array of Wiest the use of reflectors as passive components of the sensor array of Kissling.  The motivation would have been that the reflectors would enable the inclusion of information from other parts of the measuring channel without more electronics or processing requirements.  

Regarding claim 15, Wiest teaches a measuring channel for a processing fluid of the processing plant, such as a power plant, a petrochemical plant, a foodstuff processing plant or the like, the measuring channel having a cylinder-sleeve-shaped channel wall (column 3 lines 54-56: tube for measuring a flow).  … and at least one active sensor component configured to determine a measurement of the processing fluid, the at least one active sensor component being attached to the channel wall with a positioning tolerance of less than ±0.5 mm, and/or with a positioning tolerance of less than the manufacturing tolerance of the measuring channel (column 4 lines 21-24: when one transducer excites the medium the other transducer picks up the excitation in the medium and through the piezoelectric effect transforms that excitation into an electrical signal (i.e. at least two elements are active)).  
Wiest does not teach comprising: a cylinder-sleeve-shaped channel wall formed as a cast body and/or having manufacturing tolerances of ±1mm or more.  
Kissling teaches comprising: a cylinder-sleeve-shaped channel wall formed as a cast body (para 0035 & 0105: using cast measurement pipes is known in the art and one option) 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Wiest with the teachings of Kissling.  One would have added to the sensing elements arranged at an incline with respect to the inner channel surface of Wiest the use of a cast pipe of Kissling.  The motivation would have been that cast pipes are much less flexible than most other options and therefore the dimensions of the pipe wouldn’t change as much (which would introduce errors).  
Neither Wiest nor Kissling explicitly teach and/or having manufacturing tolerances of ±1mm or more.  
Hoppe teaches and/or having manufacturing tolerances of ±1mm or more (para 0083: system can measure to within +/-.04mm).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Wiest in view of Kissling with the further teachings of Hoppe.  One would have added to the sensing elements arranged at an incline with respect to the inner channel surface of a cast pipe of Wiest in view of Kissling the manufacturing tolerances of +/- .04mm of Hoppe.  The motivation would have been to eliminate errors that could arise from nonuniformities larger than .04mm because even the malleability of the pipe can cause errors (as per Kissling para 0035).  

Regarding claim 16, Wiest in view of Hoppe in view of Kissling teaches the measuring channel according to claim 15.  
Wiest further teaches wherein: the measuring channel comprises at least one sensor array of interacting sensor components, the at least one sensor array including the at least one active sensor component and at least one further active or passive sensor component, the at least one active sensor component comprises an effective surface, and the at least one further sensor component has a further, active or passive effective surface (Fig. 1), the further effective surface and the active surface being arranged in relation to one another with an angular tolerance of ±10                        
                            °
                        
                     or less (column 6 lines 37-39: several embodiments have a gamma of less than or equal to ±10                        
                            °
                        
                    ).  

Regarding claim 18, Wiest in view of Hoppe in view of Kissling teaches the measuring channel according to claim 15.  
Wiest further teaches wherein the active sensor component is an ultrasonic emitter, ultrasonic receiver, or ultrasonic transducer (column 4 lines 21-32: system uses ultrasonic transducers).  

Regarding claim 19, Wiest in view of Hoppe in view of Kissling teaches the measuring channel according to claim 15.  
Wiest further teaches wherein the measurement of the processing fluid is a flow velocity, a density, or a mass flow (column 9 line 62- column 10 line 3: system can measure the flow velocity or the flow).  


Claim(s) 7,  11, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8875587 B2 (Wiest) in view of US 6895823 B1 (Herrmann).  

Regarding claim 7, Wiest teaches the method according to claim 1.  
Wiest further teaches wherein: step d) comprises, redefining a first positioning parameter of the spatially-defined positioning parameters according to a translational shift in an axial direction of one of the at least two sensor components (column 16 lines 50-61: sensor element 58 can be moved along the axis of the sensor element ).  
Wiest does not explicitly teach and a predetermined desired axial distance of an effective surface of the one of the at least two sensor components is considered in relation to an inner channel surface.  
Hermann teaches and a predetermined desired axial distance of an effective surface of the one of the at least two sensor components is considered in relation to an inner channel surface (Fig. 6a and 6b, column 1 lines 24-37: position of the sensing element with respect to the channel surface effects the calibrations, column 4 lines 39-40: transducers/sensor elements can be extended more or less with respect to the inner channel surface).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Wiest with the teachings of Herrmann.  One would have added to the sensing elements arranged at an incline with respect to the inner channel surface of Wiest the consideration that the placement with respect to the inclined channel surface would have an effect on the calibrations of Hermann.  The motivation would have been to take into account changes in signal characteristics due to the irregularities that would result near the sensing elements.  

Regarding claim 11, Wiest teaches the method according to claim 1.  
Wiest does not explicitly teach wherein step d) comprises redefining the at least one further positioning parameter based on a translational shift in an axial direction of a further sensor component.  
Hermann teaches wherein step d) comprises redefining the at least one further positioning parameter based on a translational shift in an axial direction of a further sensor component (Fig. 6a and 6b, column 1 lines 24-37: position of the sensing element with respect to an axial direction of a sensor component effects the calibrations, column 4 lines 39-40: transducers/sensor elements can be extended more or less with respect to the inner channel surface (along an axis of the sensor element)).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Wiest with the teachings of Herrmann.  One would have added to the sensing elements arranged at an incline with respect to the inner channel surface of Wiest the consideration that the placement with respect to the inclined channel surface would have an effect on the calibrations of Hermann.  The motivation would have been to take into account changes in signal characteristics due to the irregularities that would result near the sensing elements.  

Regarding claim 12, Wiest in view of Hermann teaches the method according to claim 11.  
Wiest further teaches wherein the further sensor component is an active sensor component (column 4 lines 21-24: when one transducer excites the medium the other transducer picks up the excitation in the medium and through the piezoelectric effect transforms that excitation into an electrical signal (i.e. at least one element is active)).  


Claim(s) 10, 13, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8875587 B2 (Wiest) in view of US 20160116316 A1 (Kissling).  

Regarding claim 10, Wiest teaches the method according to claim 8.  
Wiest does not teach wherein the first sensor component is a passive sensor component.  
Kissling teaches wherein the first sensor component is a passive sensor component (Fig. 7, para 0055: reflectors are positioned as part of an inner channel surface, Fig. 4 and 5 five reflection surfaces 6.1-6.5, para 0064: reflection surfaces 6.1-6.5 are formed as part of the channel surface).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Wiest with the teachings of Kissling.  One would have added to the method for spatially arranging a sensor array the inclusion of a passive sensor component.  The motivation would have been that the multiple reflections aim to compensate for measurement faults that are caused by rotation of the flow.  

Regarding claim 13, Wiest teaches the method according to claim 1.  
Wiest further teaches wherein: none of the sensor components in an inner channel surface of the measuring channel is formed as a section of the inner channel surface of the measuring channel (see 112b rejection above); the at least two sensor components are arranged within a channel wall of the measuring channel is formed as the section of the inner channel surface of the measuring channel (Fig. 3 electromechanical transducer elements 6 and 7 and 19 and 20, transducer elements form part of the surface of the measuring channel).  
Wiest does not teach and/or a passive sensor component of the at least two sensor components is formed as the section of the inner channel surface of the measuring channel.  
Kissling teaches and/or a passive sensor component of the at least two sensor components is formed as the section of the inner channel surface of the measuring channel (Fig. 7, para 0055: reflectors are positioned as part of an inner channel surface, Fig. 4 and 5 five reflection surfaces 6.1-6.5, para 0064: reflection surfaces 6.1-6.5 are formed as part of the channel surface).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Wiest with the teachings of Kissling.  One would have added to the method for spatially arranging a sensor array of Wiest the inclusion of a passive sensor component and incorporating the components as part of the inner channel surface of Kissling.  The motivation would have been that the multiple reflections aim to compensate for measurement faults that are caused by rotation of the flow and that by incorporating the components as part of the inner channel surface those measurement faults might be further minimized.  

Regarding claim 14, Wiest teaches the method according to claim 1.  
Wiest further teaches wherein: during a first determination period (column 3 line 66 – column 4 line 5: angles between sensor elements must be aligned so that the signal sent by the emitting element is detected by the receiving element, such a system must necessarily be calibrated so as to determine what the response is to a sent signal), … and subsequently, during a second determination period, the determination according to step d) is performed with regard to an active sensor component of the at least two sensor components, and in the second determination period, the determination according to step d) is performed at first regarding a first of at least two active sensor components and thereafter in regard to a second of at least two active sensor components (column 4 lines 21-24: when one transducer excites the medium the other transducer picks up the excitation in the medium and through the piezoelectric effect transforms that excitation into an electrical signal (i.e. at least two elements are active)).  
Wiest does not teach the determination according to step d) is performed in regard to at least one passive sensor component of the at least two sensor components.  
Kissling teaches the determination according to step d) is performed in regard to at least one passive sensor component of the at least two sensor components (Fig. 7, para 0055: reflectors are positioned as part of an inner channel surface, Fig. 4 and 5 five reflection surfaces 6.1-6.5, para 0064: reflection surfaces 6.1-6.5 are formed as part of the channel surface).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Wiest with the teachings of Kissling.  One would have added to the method for spatially arranging and calibrating a sensor array of Wiest the in inclusion of passive elements of Kissling.  The motivation would have been to compensate for measurement faults that are caused by rotation of the flow with the passive sensors and then calibrate the components so as to eliminate as much noise as possible.  


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8875587 B2 (Wiest) in view of US 20080188986 A1 (Hoppe) in view of US 20160116316 A1 (Kissling) in further view of US 7706986 B2 (Frohlich).  

Regarding claim 17, Wiest in view of Hoppe in view of Kissling teaches the measuring channel according to claim 16.  
Wiest does not teach wherein: the at least one sensor array comprises a further active sensor component and at least one further passive sensor component, all further effective surfaces are arranged in relation to the active effective surface with an angular tolerance of±2° or less, in particular ±10 or less, all sensor components of the at least one sensor array are attached to the channel wall with a positioning tolerance of less than ±0.5 mm, and/or with a positioning tolerance of less than the cast manufacturing tolerance of the measuring channel and a passive sensor component of a first sensor array and a passive sensor component of a second sensor array are identical.  
 Kissling teaches wherein: the at least one sensor array comprises a further active sensor component and at least one further passive sensor component (Fig. 7, para 0055: reflectors are positioned as part of an inner channel surface, Fig. 4 and 5 five reflection surfaces 6.1-6.5, para 0064: reflection surfaces 6.1-6.5 are formed as part of the channel surface).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Wiest with the teachings of Kissling.  One would have added to the device with spatially arranged and calibrated sensor arrays of Wiest the in inclusion of additional sensor elements.  The motivation would have been that by including passive elements a signal could provide information about more regions within the measuring tube.  
Hoppe teaches all further effective surfaces are arranged in relation to the active effective surface with an angular tolerance of±2° or less, in particular ±10 or less (para 0093: found error to be 0.262 degrees with respect to a coordinate measuring machine), all sensor components of the at least one sensor array are attached to the channel wall with a positioning tolerance of less than ±0.5 mm, and/or with a positioning tolerance of less than the cast manufacturing tolerance of the measuring channel (para 0083: system can measure to within +/-.04mm).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Wiest in view of Kissling with the further teachings of Hoppe.  One would have added to the device with spatially arranged and calibrated sensor arrays of Wiest the requirement that positions and angles be determined to high precision of Hoppe.  The motivation would be to have as much of the sent signal reach the receiving transducer without causing reflections off of other surfaces.  
Frohlich teaches and a passive sensor component of a first sensor array and a passive sensor component of a second sensor array are identical (Fig. 1, column 1 lines 50-57: multiple paths between identical sensor elements, multiple overlapping arrays).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Wiest in view of Kissling and Hoppe with the further teachings of Frohlich.  One would have added to the device with spatially arranged and calibrated sensor arrays of Wiest the use of overlapping arrays of Frohlich.  The motivation would have been that the information from one acoustic path could be used to calibrate other acoustic paths.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4024760 A (Estrada) discloses a multi-path acoustic flow measuring system which makes use of overlap between multiple paths.  
US 20190368908 A1 (Aughton) discloses a flow measurement device which uses multiple acoustic paths.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2858                                                                                                                                                                                             
/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2858